DETAILED ACTION
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Fig. 4 where the driving layer 20 comprises a 4x8 driving units, the driving layer 20 corresponding to the first region I and the second region II comprises a 4x4 driving units respectively and the second region II comprises only the second driving unit 22. The driving layer 20 corresponding to the first region I comprises 4x4 driving units, four of the first driving units 21 are arranged in a first-unit row (or a first-unit column), and four of the second driving units 22 are arranged in a second-unit row (or a second- unit column). In this manner, the first driving unit 21 and the second driving unit 22 in the first region I are regularly arranged, such that the light25 transmittance of entire first region I can be increased thus further ensuring a uniform light transmission of the first region I, thereby improving the sensitivity of the fingerprint recognition module group. 

    PNG
    media_image1.png
    408
    741
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 5 where the difference from the Figure 4 is mainly that when the first driving units 21 are arranged in rows (or columns), at least one (preferably, not all) of the second30 driving units 22 located in the same row (or the same column) in the driving layer 20 corresponding to the first regions I is changed to the first driving unit 21. In this way, the light transmittance of entire first region I can be increased thus further ensuring a uniform light transmission of the first region I, thereby further improving the sensitivity of the fingerprint recognition module group. 

    PNG
    media_image2.png
    413
    753
    media_image2.png
    Greyscale


Species C: Embodiment of Fig. 6 where the first driving unit 21 and the second driving unit 22 are alternately arranged in the left and right direction and the up and down direction. In this way, the light transmittance of entire first region I can be increased thus further ensuring a uniform light transmission of the first region I, thereby further improving the sensitivity of the fingerprint recognition module group. 

    PNG
    media_image3.png
    385
    724
    media_image3.png
    Greyscale

Species D: Embodiment of Fig. 7 where four of the second driving units 22 are arranged in rows (or columns), and the rows of the second driving units are continuously arranged and the remaining positions in the array of the driving layer 20 corresponding to the first region I are occupied by the first driving units 21. In this way, the light transmittance of entire first region I can be increased thus further ensuring an increase in the light transmittance of the majority of the region15 that receives the light reflected or scattered by the finger in the first region I, thereby further improving the sensitivity of the fingerprint recognition module group. 

    PNG
    media_image4.png
    374
    676
    media_image4.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


12/04/2021